Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the election filed on 07/20/2022.
	Currently, claims 1-12 are pending with claim 11 being withdrawn from consideration as drawn to a non-elected Group.  

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 07/20/2022 is acknowledged.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/20/2022.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2020 and 07/12/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Chen et al. (“Chen” US 2018/0294341 published 10/11/2018).
As to claim 1, Chen shows a compound semiconductor device (see Fig. 9 embodiment by with the Fig. 2 configuration from top down used; [0045] and [0037]) comprising: 
a semiconductor laminate structure including an electron transit layer and an electron supply layer that are formed from compound semiconductor (see 3-5 layers for 30 GaN channel and 35 barrier layer of AlN; [0032] and [0045]); 
a source electrode, a gate electrode, and a drain electrode (see source electrode 51, gate electrode 90 and drain electrode 52; [0032]) that are provided above the semiconductor laminate structure and arranged in a first direction (see left right in Fig. 9); 
and a first insulating film having a first internal stress (see layer 40 being compressively stressed dielectric; [0045]; also note for claim 2 below the office will here designate layer 82 just having an generic inherent stress; [0033]) and formed over the semiconductor laminate structure and between the gate electrode and the drain electrode (note the part 40 is formed over the 30/35 part and between 90 and 52; also note alternatively for claim 2 below that layer 82 is formed over 30/35 part and between 90 and 52), 
wherein a slit extending in the first direction is defined in the first insulating film (note the long narrow opening in 40 where 81 and 82 dip down through 40 over on the right hand side of 90 where 90 pokes down into 40 as well; for the alternate designation of parts for claim 2 below note that there is a long narrow opening between where the inner sidewall of 82, towards the gate, of the part of 82 that comes down the left hand side of 52 and then as compared to the right hand inner sidewall of 82, towards the gate, as 82 is coming down the right hand side of 51, in the top down view as it is a long narrow opening).

As to claim 4, Chen shows the device wherein the electron supply layer contains metal nitride, and 32% or more of metal atoms in the metal nitride are Al (note the barrier layer can be AlN as noted above).  

As to claim 5, Chen shows the device wherein 50% or more of the metal atoms in the metal nitride are Al (note the barrier layer can be AlN as noted above).


Claim(s) 1, 3, 7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Prechtl et al. (“Prechtl” US 2017/0092753 published 03/30/2017).  
As to claim 1, Prechtl shows a compound semiconductor device (Fig. 1) comprising: 
a semiconductor laminate structure including an electron transit layer and an electron supply layer that are formed from compound semiconductor (see GaN channel/buffer layer 102 and 3-N barrier layer 104; [0018] and [0024]) and; 
a source electrode, a gate electrode, and a drain electrode (see source 106/120 and drain 108 and gate 112; [0026]) that are provided above the semiconductor laminate structure and arranged in a first direction (left-right); 
and a first insulating film having a first internal stress (see layer 134 being tensile stress as its stress internally; [0028]) and formed over the semiconductor laminate structure and between the gate electrode and the drain electrode (note this is over the channel/buffer and barrier layers as well as between 112 and 108 in the horizontal, though not directly between them in the horizontal), 
wherein a slit extending in the first direction is defined in the first insulating film (see long narrow opening for 132 being defined in 134 which extends a ways in the left-right direction; [0026]).  

As to claim 3, Prechtl shows a device wherein the first internal stress is a tensile stress (see tensile stress noted above).  

As to claim 7, Prechtl shows a device wherein the slit is spaced apart from the gate electrode in the first direction (see the opening for 132 being spaced apart in the horizontal Left-right direction though not directly horizontal from the gate).  

As to claim 9, Prechtl shows a device further comprising a protective film formed between the semiconductor laminate structure and the first insulating film (see layer 118 acting as protective layer for those underneath it and that layer being between 102/104 and the film 134).  

As to claim 10, Prechtl shows a device wherein the protective film is also formed below the slit (note that the layer 118 is also formed below the opening for 132).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Chen” US 2018/0294341 published 10/11/2018) as applied to claim 1 above, further in view of Osipov et al. (“Osipov” Osipov, K. “Local 2DEG Density Control in Heterostructure of Piezoelectric Materials and its Application in GaN HEMT Fabrication Technology” IEEE Transactions on Electron Dev. Vol. 65, No. 8 08/2018 pp. 3176-3184).
As to claim 2, Chen shows the device as related for claim 1 above under the alternate grounds of rejection discussed above for claim 1, but fails to show the device being one further comprising a second insulating film formed in the slit and having a second internal stress in a direction opposite to the first internal stress.  

Osipov shows forming a second insulating film (see upper second insulating film in Fig. 3b and accompanying disclosure in section IV and in Table 1’s embodiment using a compressive 1st SiNx layer but a tensile 2nd SiNx layer) which has a second internal stress in a direction opposite to a first internal stress of another layer therebelow (note the compressive stress for a SiNx layer as the first insulator in Table 1 lower embodiment for Fig. 3b and accompanying disclosure in section IV).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the upper dielectric layer of tensile material and the compressive lower material as taught by Osipov to make the layer 82 compressive as well as adding another layer thereon of tensile SiN in Chen with the motivation of using real materials to make a real life embodiment where another passivation layer is added for further passivation and also to shift the threshold voltage (see shifting the threshold voltage with the compressive layer, and see also the provision of another passivation layer relative to the Fig. 3a embodiment in section IV).  

The office notes that when the additional SiNx layer of tensile material, along with the use of compressive material for the layer 82, is brought in during the combination above the new SiNx layer will be a layer down in the slit noted above, and it will have an internal stress “in a direction opposite” to the first internal stress (that is the tensile stress is opposite in direction to the compressive stress).  


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Chen” US 2018/0294341 published 10/11/2018) as applied to claims 1, 4-5 above, and further in view of Liu et al. (“Liu” US 2021/0320199 dated 01/15/2019).  
As to claim 6, Chen shows the device as related for claims 1 and 4-5 above, but fails to show it being one wherein a thickness of the electron supply layer is explicitly 10 nm or less.  

Liu shows making barrier layers for HEMT at 1 nm (see 1 nm barrier layer embodiment in [0016] for HEMT structures).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the barrier layer thickness as taught by Liu to have made the barrier layer in Chen with the motivation of using real life dimensions to make a real life embodiment (see Chen leaving their barrier thickness entirely generic but Chen showing dimensions for making devices in real life; [0016]).  

The office notes here additionally that Chen should likely be considered to be anticipatory to these claims but as the “stress” limitation is not explicitly recited for layer 14, though an expected property of any created layer of the materials in the reference, even if the stress is 0, the office will consider these references as being applicable under 35 U.S.C 103 for now.  See the slit for layer 9 in layer 14 as the recited slit in the parent claim for such a grounds of rejection.   


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prechtl et al. (“Prechtl” US 2017/0092753 published 03/30/2017) as applied to claims 1 and 7 above, and further in view of Ando et al. (“Ando” Ando, Y. “10-W/mm AlGaN-GaN HFET with Field Modulating Plate” IEEE Elec. Dev. Lett. Vol. 24, No. 5 05/2003 pp. 289-291).  
As to claim 8, Prechtl shows the device as related above for claims 1 and 7 above, but fails to show the device being one specifically and explicitly where the slit is spaced apart from the gate electrode by 0.2 um or more in the first direction (note here this is just considered to be overall in the first direction not directly in the horizontal as discussed above for claim 7).  

Ando shows making a device with 2 um spacing in the horizontal between gate edge and drain edge (see the 2.5um embodiment with a .5 um gate field plate extension thereon leaving 2 um g-d spacing; Fig. 1, Section II on page 289).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the 2 um spacing between gate and drain side, along with the parts thereover, as taught by Ando to have made the g-d spacing in Prechtl with the motivation of using real life dimensions for making HEMTs in real life (note that Prechtl leaves their gate-drain spacing generic while Ando specifies specifics for making such device in real life).  


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Chen” US 2018/0294341 published 10/11/2018) in view of Ozaki et al. (“Ozaki” US 2015/0295074 published 10/15/2015).
As to claim 12, Chen shows the claim as recited for claim 1 above, but fails to show the overall device being a device that is an amplifier comprising: 
a compensating circuit that compensates distortion of an input signal in combination with the limitations of claim 1 recited above.  

Ozaki shows an overall device that is an amplifier (see overall amplifying device in Fig. 11) including a compensating circuit that compensates distortion of an input signal (see the digital predistortion circuit 1271 compensating distortion; [0082]) in combination with a HEMT device (note there is a HEMT in the main amplifier part of the overall amplifying circuit in 1273; [0082]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the overall macro device setup of Ozaki to have made an overall device setup for the application of the HEMT in Chen with the motivation of putting the HEMT of Chen to a good real life use (see the HEMT of previous embodiments in Ozaki prior to Fig. 11 being used as a small part of an overall real life scale circuit usable as an amplifier; [0081-0082]).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891